Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-18-00466-CV

                                      Pedro RAMIREZ,
                                          Appellant

                                               v.

                                     Frances RAMIREZ,
                                          Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-CI-21553
                        Honorable Angelica Jimenez, Judge Presiding

          BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
court for this appeal are taxed against Appellant Pedro Ramirez.

       SIGNED January 2, 2019.


                                                _________________________________
                                                Patricia O. Alvarez, Justice